DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without specifying traverse of Group I in the reply filed on 4/14/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  The requirement is still deemed proper and is therefore made FINAL.
Claims 30-31 and 33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicant’s election without specifying traverse of the following single species in the reply filed on 4/14/2022 is also acknowledged: 
    PNG
    media_image1.png
    175
    122
    media_image1.png
    Greyscale
.
The elected species read upon claims 1-2, 6-7, 10-12, 16-19 and 22.  Claims 23, 26-27 and 37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 


Expansion of Election of Species Requirement        
As indicated above, the elected species reads upon claims 1-2, 6-7, 10-12, 16-19 and 22.  
The elected species has been searched and is deemed to be free of the prior art and non-obvious.  Accordingly, the search has been expanded as called for under current Office Markush practice - a compound by compound search - to include a single additional species (M.P.E.P. § 803.02).  That species is 
    PNG
    media_image2.png
    238
    167
    media_image2.png
    Greyscale
wherein, in Formula I, D is closo-carborane, each R is unbranched C1 alkyl group, and each A is a cationic functional group (more specifically, an amine group) – which reads on claims 1, 2, 6, 7, 10-12, 17, 18 and 22.  A rejection to those claims follows.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 2 is directed to a caborane compound according to claim 1, wherein the carborane compound of Formula I is a closo-carborane compound of Formula II, III or IV.
Claim 6 depends from claim 2, further specifying the R group of the closo-carborane compounds of claim 2.
Claim 7 depends from claim 6 and recites “wherein the compound of Formula I is slected from the group consisting of a compound of Formula II, III, or IV”.
The limitation of claim 7 is already present in claim 2 and is thus also present in claim 6, from which the claim 7 depends.  Accordingly, claim 7 fails to further limit the subject matter of claim 6.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, 7, 10-12, 17, 18 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS RN 206132-79-8 (entered into STN on 5/31/1998).
Claim 1 is drawn to a carborane of Formula I which embraces the following compound species 
    PNG
    media_image2.png
    238
    167
    media_image2.png
    Greyscale
wherein D is closo-carborane, each R is unbranched C1 alkyl group, and each A is a cationic functional group (more specifically, an amine group) – which reads on claims 1, 2, 6, 7, 10-12, 17, 18 and 22.
The instantly claimed compound species is taught by CAS RN 206132-79-8.
Accordingly, claims 1, 2, 6, 7, 10-12, 17, 18 and 22 are anticipated.
Claim Objections 
Claims 16 and 19 are objected to for the following reason:
Claims 16 and 19 each recite “[t]he closo-carborane compound according to claim 15…”.  
However, claim 15 has been cancelled.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611